Case 8:21-bk-10525-ES   Doc 77 Filed 04/09/21 Entered 04/09/21 16:54:27   Desc
                         Main Document    Page 1 of 4
Case 8:21-bk-10525-ES   Doc 77 Filed 04/09/21 Entered 04/09/21 16:54:27   Desc
                         Main Document    Page 2 of 4
Case 8:21-bk-10525-ES   Doc 77 Filed 04/09/21 Entered 04/09/21 16:54:27   Desc
                         Main Document    Page 3 of 4
Case 8:21-bk-10525-ES   Doc 77 Filed 04/09/21 Entered 04/09/21 16:54:27   Desc
                         Main Document    Page 4 of 4
